Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 31 – 51 have been examined. Claims 1 – 30 and 52 have been canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, and 36-52 are rejected under 35 U.S.C. 103 as being unpatentable over Oldani (DE4200514) in view of Aneja et al. (8,230,678) and Griffin et al. (8,549,849).
Claim 31 Oldani discloses an exhaust gas treatment system to be fitted on a chassis of an automotive vehicle, wherein the system comprises:
a selective catalytic reduction device 9;
a gaseous fluid supplying device 7, comprising:
a tank 5 containing a material R which is capable of retaining gaseous fluid by formation of chemical complexes, and of releasing previously retained gaseous fluid;
a gaseous fluid delivery system 8 capable of causing the release of gaseous fluid by the material; an injection system M for injecting gaseous fluid upstream from the selective catalytic reduction device 9;
wherein the gaseous fluid delivery system is a heating system that derives heat from heat of exhaust gases flowing from an engine of the vehicle, and wherein the heating system comprises a heating line 4 which branches from an exhaust line 3 and is separate from the injection system, the heating line carrying exhaust gases and having a portion which is thermally connected to the tank and forms a heat exchanger.
Oldani fails to disclose a frame as claimed or the tank being arranged on the same frame as the selective catalytic reduction device and the gaseous fluid supplying device, but Aneja teaches a vehicle having an exhaust gas treatment system (figures 25, 26, 30 and 31 especially, similar to Oldani including a frame attachable to but comprising a distinct component from the chassis of the vehicle (shown in figures 20-29, wherein selective catalytic reduction device and the gaseous fluid supplying device (13) are arranged on the frame). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Oldani with the frame for an exhaust treatment system as taught by Aneja in order to provide the advantage of retrofitting vehicles that are ready to be improved by decreasing the emissions of the vehicle, thereby reducing air pollution in the area the vehicle is driven. Aneja also suggests in column 13, lines 60+ arranging "other components" such as "a battery box or other vehicle component" above the lower housing section 782 in line with the upper housing 780. The space for the other vehicle components is shown in figures 25-32, especially 32 where the frame is
shown better. Oldani discloses the tank 5, 6 for the exhaust gas treatment system but fails to disclose those components and the SCR 9 and gaseous fluid delivery system M being arranged on the same frame. Aneja teaches the SCR and fluid gaseous delivery system being arranged on the same frame and suggests, as noted above, arranging other vehicle components on the same frame and it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the tank 5, 6 of Oldani on the frame of Aneja to provide the advantage of reducing the lengths of pipe/tubing for exhaust and/or gaseous fluid delivery, thereby reducing material cost.
	Oldani in view of Aneja does not disclose a replaceable cartridge. Griffin teaches an exhaust stream treatment system comprising a chemical reductant tank including material stored in a replaceable cartridge (Fig. 1, item 16 & column 3, lines 10 – 43). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the replaceable cartridge, as taught by Griffin, to the system of Oldani in view of Aneja, in order to increase ease of replacement/servicing of the material.
Claim 33 The combination would further show the heating line is also contained in the frame. Griffin specifically discloses a frame attachable to, but distinct from, a chassis of a vehicle (Fig. 1, item 14).
Claim 36 Oldani further shows the heating line returns to the exhaust line after the heat exchanger portion.
Claim 37 Aneja further teaches an injection system (column 7, lines 1-32) comprises an injection line which comes from a tank 36 and which includes a gaseous fluid dosing device, and an injector for injecting gaseous fluid upstream at 35 in figure 1 from the selective catalytic reduction device (46 and 50).
Claim 38 Aneja further teaches the frame that forms a substantially closed housing comprising an inlet 14 for exhaust gases flowing from the engine and an outlet 60 for treated exhaust gases released towards the atmosphere.
Claim 39 Aneja further teaches the housing including a removable cover (figures 2-5).
Claim 40 Aneja further teaches a particulate filtering device 22 being arranged on the frame.
Claim 41 Aneja further teaches an oxidizing catalyst device 22B being also arranged on a frame.
Claim 42 Aneja further teaches a mixing chamber 34 which is located downstream from an injection system (column 7, lines 1-12) and upstream from the selective catalytic reduction device 46, for mixing the exhaust gases and the gaseous fluid before they enter the selective catalytic reduction device, the mixing chamber also being arranged on the frame.
Claim 43 Aneja further teaches an additional oxidizing catalyst device (column 7, lines 46-49 - “SCRs 46, 50 can each comprise two or more SCRs in series”) that would be located downstream from the selective catalytic reduction device of Oldani when combined, for controlling a possible fluid slip, said additional oxidizing catalyst device being also arranged on said frame.
Claims 44-48 Examiner notes that the claim limitations found in claims 17-21 are simple rearrangements of parts and the claimed orientations would have been obvious to one of obvious skill in the art depending on the available room on the vehicle and the level of emission reductions desired.
Claim 49 Oldani fails to explicitly disclose the material contained in the tank comprises a saturated inorganic salt, but Examiner took official notice that it is old and well known to utilize inorganic salts to adsorb ammonia, used by Oldani, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to do so as one of the finite solutions to the problem of storing ammonia in a tank efficiently. This taking of notice was not traversed, so it is considered admitted prior art.
Claim 50 Oldani further discloses the gaseous fluid is ammonia.
Claim 51 Oldani further discloses and/or implies an engine arrangement comprising a combustion engine (“diesel engine” - page 2 of translation) and an exhaust line carrying exhaust gases flowing from the engine (after the gas turbine) towards the atmosphere, and an exhaust gas treatment system as in claim 1, which is arranged in the exhaust line as shown in figure 1.
Claim 52 The combination further discloses an automotive vehicle comprising a chassis (as taught by Aneja) and an engine arrangement according to claim 24, wherein the frame is fastened to the vehicle chassis (as shown throughout the figures of Aneja).

Claims 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Oldani, Aneja, and Griffin, in view of Santoso (8997464).
Claim 32 Santoso teaches an exhaust gas treatment system similar to Oldani including a control unit 44 for controlling a valve 30 controlling the flow of exhaust gases in a heating line as shown in figure 1A. t would have been obvious to one of ordinary skill in the art at the time the invention was made
Claim 34 Oldani discloses all of the claim limitations as described above except for the cooling fluid as claimed. Santoso teaches a similar system wherein the heating system comprises a heat exchanger 18 which is operated both by the heat of exhaust gases 16 flowing from the engine 12 and by a cooling fluid 40, the exhaust gas treatment system further comprising a control unit 44 for controlling the flow of exhaust gases and the flow of cooling fluid in the heat exchanger, thereby controlling the temperature (of the tank in the combination). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Oldani with the heating and cooling sources and control unit as taught by Santoso in order to provide the advantage of more finely and accurately controlling the tank temperature.
Claim 35 Although not explicitly disclosed by Oldani or Santoso, Examiner took official notice that fresh air is an old and well known cooling fluid and it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize fresh air as the cooling fluid in order to provide the advantage of providing a temperature gradient better than the engine cooling fluid taught by Santoso. As this taking of Official Notice was not traversed, it is considered admitted prior art.

Response to Arguments
Applicant’s arguments with respect to claims 31 – 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618